     Case 8:18-cv-01253-SPF Document 106 Filed 01/27/21 Page 1 of 2 PageID 867




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


JP MORGAN CHASE BANK, N.A.,

         Plaintiff,

v.                                               Case No. 8:18-cv-1253-KKM-SPF

SYNERGY PHARMACY SERVICES, INC.
et al.,

     Defendant.
____________________________________/

                                       ORDER

         This order follows closer examination of this action. Under Title 28, United

States Code, Section 455, and Canon 3(C) of the Code of Conduct for United States

Judges, I will recuse myself because I have retained one of the law firms representing a

party in this case to handle an estate planning matter. Although this kind of conflict is

curable with a waiver by the litigants because retained counsel has not made an

appearance nor seems to be involved in the matter, I deem it the more prudent course—

at least here—to recuse until my attorney-client relationship concludes. Accordingly,

the Clerk is directed to reassign by random draw this case to another District Judge.
Case 8:18-cv-01253-SPF Document 106 Filed 01/27/21 Page 2 of 2 PageID 868




    ORDERED in Tampa, Florida, on January 27, 2021.
